DETAILED ACTION
Response to Amendment
1.	Applicant amended claim 1 by incorporating the subject matter of claim 4, as suggested in the previous Office action, in order to place the application in condition for allowance.  However, a updated search produced a new prior art against the subject matter indicated as allowable.  It is regrettable that the premature indication of allowance might have caused inconvenience to the Applicant.   

2.	The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Einhaus et al (EP3018938) and Guo et al (US 2016/0013906).  Rejections based on the newly cited reference(s) follow.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1-3,5-8,21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of Einhaus et al (EP3018938) and Guo et al (US 2016/0013906).
Claim 1.
Kwak et al discloses an electronic device (100 in Fig.34) for wireless communication, comprising:
a processing circuitry (110) configured to generate a discovery reference signal DRS for an unlicensed band (paragraph [0001]);

Furthermore, Guo et al teaches that CSI-RS may be mapped in the full bandwidth or partial bandwidth.  See paragraph [0131]. 

Claim 2.
Kwak et al discloses the PSS, the SSS and the CSI-RS constituting one DRS block occupy successive orthogonal frequency division multiplexing OFDM symbols.  Example #1 of Fig.21 shows successive OFDM symbols comprising PSS, SSS and CSI-RS. 

Claim 3.
Kwak et al discloses  that the PSS, the SSS and the CSI-RS in the same DRS block are within the same time slot.  See paragraph [0157] describing transmitting DRS in slot units.  

Claim 5.
Kwak et al discloses that one DRS block has a length of at least four OFDM symbols. Example #1 of Fig.21 shows at least five OFDM symbols. 


Kwak et al discloses that in one DRS block, the PSS and the SSS are arranged before the CSI-RS. See Example #1 of Fig.21 showing the same arrangement.

Claim 7. 
Kwak et al discloses one DRS block contains two successively arranged CSI-RSs.  See Example #3 of Fig.21. 

Claim 8. 
Kwak et al discloses at least one of the arrangement orders in the form of CSI-RS, CSI-RS, SSS, PSS.   See Example #3 of Fig.21. 

Claim 21.
Kwak et al discloses that DMTC may be less than 40ms.  See paragraph [0151].


5.	 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of  Einhaus et al (EP3018938) and Guo et al (US 2016/0013906) as applied to claim 1 above and  further in view of Zhang et al (US 2019/0037481).
Kwak et al discloses all the claimed subject matter except transmitting the DRS with a subcarrier spacing shorter than a subcarrier spacing corresponding to 15kHz or wherein the processing circuitry is configured to control to transmit the DRS with a subcarrier spacing corresponding to 120kHz, 240kHz or 480kHz.   In the same art of endeavor Zhang et al teaches that  a synchronization signal block SSB may be transmitted in 240kHz.   See paragraph [0072].   Thus, . 

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of  Einhaus et al (EP3018938) and Guo et al (US 2016/0013906) as applied to claim 1 above and  further in view of Si et al (US 2018/0115996).
Kwak et al discloses all the claimed subject matter except transmitting the DRS based on an omnidirectional and/or directional energy detection.   Si et al teaches transmitting DRS in response to detecting directional energy in order to avoid interference.  See paragraphs [0071] and [0138].  Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to modify Kwak et al such that it transmits the DRS based on at least  directional energy detection as taught by Si et al to avoid interference. 

7.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al (US 2018/0084432) in view of Kim et al (US 2019/0246411),  Einhaus et al (EP3018938) and Guo et al (US 2016/0013906). 
Kwak et al discloses a wireless communication method comprising;
generating a DRS for an unlicensed band and transmitting it in the form of OFDM symbols. See paragraph [0001] and Fig.21. It is silent on the subcarrier spacing used to transmit the DRS.  Kim et al teaches transmitting OFDM in one of selected subcarrier spacings such as 30, 50 and 120 kHz.  See paragraph [0199].   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to transmit the DRS with a subcarrier spacing 
Furthermore, Guo et al teaches that CSI-RS may be mapped in the full bandwidth or partial bandwidth.  See paragraph [0131].
.
Allowable Subject Matter
8.	Claims 9,10,13,14,18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 32 and 35 are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632